Citation Nr: 1311701	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral ulnar neuropathy, claimed as due to coronary artery bypass graft (hereinafter "CABG") surgery at a VA medical center (hereinafter "VAMC") in Ann Arbor, Michigan, on June 26, 2007.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2008 rating decision issued in July 2008 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (hereinafter "VLJ") in a hearing at the RO in October 2011.  A transcript of the hearing has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  No additional documents pertinent to the present appeal have been identified therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After a careful review of the record, the Board finds that this matter must be remanded to obtain a new VA examination and clarifying medical opinion.  

The Veteran essentially maintains that he underwent a CABG procedure at the Ann Arbor, Michigan VAMC on June 26, 2007, and that since his surgery he experienced an onset of bilateral ulnar neuropathy.  He argues that he now experiences loss of strength involving the medial 3 digits of both hands, as well as hypersensitivity with light tactile stimulation involving the skin on both hands, particularly the fourth and fifth fingers.  The Veteran asserts that his bilateral ulnar neuropathy is a result of negligence on the part of the VAMC insofar as padding was not applied to both elbows during the surgery while he was under the affects of anesthesia, and, as such, is compensable under 38 U.S.C.A. § 1151 as it was not a reasonably foreseeable consequence of his CABG procedure.  The Veteran also contends that alternate causes of his developing bilateral ulnar neuropathy from his surgery include nerve impingement when they cracked his sternum to perform the surgery, and nerve impingement in the placement of his carotid artery during the surgery.  

During his hearing testimony the Veteran acknowledged that prior to his surgery he was treated for unconfirmed carpal tunnel syndrome, and that he experienced numbness in his hands after going snowmobiling.  However, he indicated that the numbness he experienced at that time and the numbness he currently experiences are not of the same severity and type.  

VA treatment records show that starting in January 2002, the Veteran complained of numbness in both hands; right upper extremity feeling cold and numb, due to a "repetitive motion injury" to the right upper extremity; and carpal tunnel syndrome.  A February 2002 VA physical therapy outpatient note indicates the Veteran was fitted for a right large carpal tunnel splint.  An electromyography (hereinafter "EMG") study conducted in March 2002 shows the Veteran reported a history of numbness in the lateral four digits of his right hand.  He indicated that his symptoms began in January 2002 after he was working outside in the cold.  He reported that he only experienced numbness in the tip of his middle digit, and denied pain or weakness in the hands.  The treating physician observed a past medical history significant for borderline diabetes.  Neurological examination of the bilateral upper extremities was unremarkable; however, it was noted that the Veteran was unable to tolerate the examination, thus testing was incomplete.  A September 2004 VA primary care outpatient note indicates the Veteran was assessed with tendonitis in the right shoulder and elbow after complaining of symptoms for more than 1 year of achy pain in the right antero-superior aspect of the right shoulder associated with a snapping sensation.  

As noted, the Veteran underwent a CABG at the Ann Arbor VAMC on June 26, 2007.  A pre-operative report indicates there were no neurological findings on physical examination, but acknowledges a history of possible carpal tunnel.  A June 26, 2007 operative report reflects that the Veteran's arms were "tucked" on both sides, but were not "padded," or "extended" less than 90 degrees during the surgery.  The Veteran reported that he experienced some numbness in his finger tips at the time.  A VA physical therapy evaluation of the same date reflects a history of an old right rotator cuff injury, and findings of limited range of motion of the right shoulder but full range of motion in the left shoulder.  No pre-operative difficulty with mobility or ambulation was noted or reported.  A discharge summary from the same time reveals a history of possible carpal tunnel in the right hand, and a notation that the Veteran was unable to tolerate an EMG test in 2002.  

A July 2007 VA neurology clinic note reveals a provisional diagnosis of possible brachial plexus versus median nerve palsy.  The Veteran was observed to be status-post CABG four weeks prior and it was noted that he experienced numbness in the bilateral hands in the 3rd through 5th digits extending up the arms.  The Veteran reported some decreased strength, and the examining physician noted the Veteran's possible brachial plexus injury/median nerve injury could be due to the positioning of the Veteran on the operating table.  

An August 2007 VA neurology consult report reflects the Veteran was assessed with bilateral hand weakness and numbness with a sudden onset after surgery on June 27th.  The treating neurologist indicated that given the Veteran's physical examination and history, it was likely that his ulnar nerve compression was most likely due to his arm placement during surgery, and noted that an EMG would be needed to clarify the distribution and the diagnosis.  The treating neurologist noted that the Veteran declined an EMG and stated that he had one performed in the past that was painful, and preferred not to have one despite the recommendation.  The Veteran indicated that if his symptoms did not improve, he might reconsider undergoing an EMG in 4 months.  

An August 2007 VA occupational therapy assessment reveals observations that the Veteran was able to make fists with both hands; however, he was concentrating on the movement of his fingers when fisting his left hand, and complained of being slower and weaker in his left hand.  He denied experiencing pain, but reported numbness in the 5th and 4th digits extending up the medial side of the forearm.  No edema was reported or observed, and muscle strength of the upper extremities was 5 out of 5, except for the 4th and 5th finger extension and flexion, which was 4 out of 5.  The Veteran indicated that his left hand felt weaker.  

A February 2008 physical medicine outpatient follow-up note reveals the Veteran's chief complaint was loss of strength involving principally his hands and his grip, along with numbness involving the medial three digits of both hands.  The Veteran reported that as far as he could remember this was noted immediately following his cardiac surgery, and that since that time he had felt some desensitization, but was able to use his hands more.  The treating physician provided an impression that the Veteran had irritable nerves diffusely, thus there was perhaps some component of painful diabetic neuropathy.  

A May 2008 VA treatment record shows a diagnosis of bilateral hand paresthesia and numbness since a July 2007 CABG.  The Veteran was treated by neurology for ulnar neuropathy, but declined undergoing an EMG study, and was not interested in a trial of neurontin.  

The Veteran underwent a VA examination in May 2008 to address the complex medical issues raised by the case.  The examiner observed that the Veteran underwent CABG surgery on June 26, 2007, and that as soon as he awakened from the surgery he experienced numbness of the ulnar 3 fingers.  The Veteran was prescribed physical therapy, but an EMG was not performed because he had a prior negative experience with EMG in 2002.  The Veteran reported that his grip was mildly weak in both hands, forcing him to give up his job as a handyman; however, he reported increased strength over time.  The Veteran complained that his little fingers were extremely numb compared to the 4th fingers, and the middle fingers were better, but the outside two were still the same.  He also reported that if he touched something with his little finger unexpectedly, something that was a bit sharp would cause him to jump because he felt a shock from the contact.  The Veteran denied taking medication for the complaint.  

The examiner noted a past history of coronary artery disease, hypertension, hypercholesterolemia, Type II diabetes mellitus, bilateral tinnitus with hearing loss and obesity.  Physical findings including positive Tinel's test at right cubital tunnel with reproduced symptom and left carpal tunnel, with no evidence of claw hand deformity.  The examiner observed full range of motion of all upper extremity joints without pain, motor testing of 5 out of 5 in all distal muscle groups of the upper extremities, and sensory intact distally in the upper extremities to a 2-point discrimination.  The Veteran was 1 gm monofilament, brush, pin, vibration and position, except for being hypersensitive to pin and hyposensitive to brush at the 4th and 5th fingertips bilaterally.  He was diagnosed with coronary artery disease, status-post CABG, complicated by bilateral ulnar neuropathy.  The examiner observed that the nursing notes in the operative report from the day of the Veteran's CABG surgery reveal that padding was applied to both elbows during the surgery.  The examiner indicated that he Veteran had some weakness of grip but did not have a claw hand deformity, thus, the weakness was likely due to sensory loss.  The examiner noted that the Veteran had become stronger with physical therapy, and examination showed grade 5 out of 5 strength in ulnar-innervated muscle groups of both hands, but sensory testing showed hyperesthesia to pin in the 4th and 5th fingertips indicative of stage III recovery of sensory function, associated with mild hypoesthesia to light touch testing.  The examiner concluded that it was at least as likely as not that the Veteran's bilateral ulnar sensory neuropathies were due to VA care and specifically to insufficient padding of the elbows during CABG surgery on June 26, 2007.  The examiner noted that as a result of this diagnosis, the Veteran had incomplete use of his hands; however, further recovery was expected to occur.  

Under the applicable legal criteria, however, for the Veteran to prevail in this case he not only has to have incurred a "qualifying additional disability" that was not the result of his own "willful misconduct" and establish that the disability was "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility, but also must establish that the "proximate cause" of the Veteran's disability was "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or due to "an event not reasonably foreseeable."  See 38 U.S.C.A. § 1151 (West 2002); see also Viegas v. Shinseki, 705 F.3d 1374 (2013).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).  

The Board finds that this VA examination and the VA treatment records that show opinions that the Veteran's bilateral ulnar neuropathy is due to his CABG surgery are inadequate to decide the case in light of the VA examiner's and VA physicians' generalized and conclusory statements that do not address all of the elements necessary to establish a claim under 38 U.S.C.A. § 1151.  These opinions lack a discussion of the empirical results of EMG testing performed in 2002, and do not explain how the lack of current EMG testing impacts the ability to accurately determine the nature of the Veteran's claimed disorder.  As noted in the August 2007 VA neurology consult report, the treating neurologist indicated that an EMG would be needed to clarify the distribution and the diagnosis of the Veteran's disorder, yet the May 2008 VA examiner did not seek to obtain an EMG study and did not explain if the results of the Veteran's neurological testing on VA examination were adequate to support the conclusions reached regarding etiology.  The Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor").  Moreover, the examiner and physicians failed to address the pre-surgery VA treatment records discussed above, which showed that the Veteran complained of numbness in both hands for many years prior to his surgery.  Also, they did not address the February 2008 treatment record indicating that the Veteran's hand numbness could be a component of painful diabetic neuropathy.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current bilateral ulnar neuropathy and accompanying residuals are related to the Veteran's June 26, 2007 surgery and are a result of VA fault or due to an unforeseen event.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that a remand is necessary to obtain a clarifying medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if any VA medical treatment records have not yet been associated with the record but pertinent to the claim.  All identified records must be obtained, and must either be printed and associated with the Veteran's paper claims file or uploaded into Virtual VA.  

2. After completing the requested development in paragraph above, the RO/AMC should undertake any further development warranted by the record.  Then, the RO/AMC should arrange for the Veteran to undergo an appropriate neurology VA examination and clarifying medical opinion.  

A copy of this remand and all relevant medical records should be made available to the examiner -such records must be made available to the examiner either in Virtual VA, or, if Virtual VA is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding etiology such as insufficient padding during the June 2007 CABG, nerve damage from that surgical procedure where the sterum was opened, and/or nerve impingement from improper placement of carotid artery during the surgery, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:  

(a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has additional disability, including bilateral ulnar neuropathy and any associated residuals (i.e., weakness, loss of grip and pain in the hands and arms), as a result of VA treatment on June 26, 2007?  

(b) If so, was the proximate cause of such disability either (1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (2) an event not reasonably foreseeable? In making the initial determination, the examiner should address whether the VA treatment providers here failed to exercise the degree of care that would be expected of a reasonable health care provider.  Also, with regard to the second determination, the VA examiner should consider "an event not reasonably foreseeable" to be what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

(c) Was the risk of bilateral ulnar neuropathy and any associated residuals the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures required by 38 C.F.R. § 17.32?  

For purposes of making this determination, the examiner should carefully consider the Veteran's and his friend's assertions, including their testimony attributing his claimed bilateral ulnar neuropathy and any residuals to the negligence of VA.  The examiner should discuss whether these assertions are consistent with the nature of the contemporaneous and ongoing clinical picture.  If the examiner determines that the lay assertions are mistaken, the examiner should identify the medical reasons why these lay opinions are incorrect.  

The examiner should also comment on the clinical record dated before the June 26, 2007 surgery, which indicates various findings of hand, arm and shoulder problems, and discuss the relationship, if any, between any such problem and the Veteran's currently diagnosed bilateral ulnar neuropathy.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the pertinent VA records and the Veteran's and his friend's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

3. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





							(Continued On Next Page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


